Citation Nr: 0818897	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-14 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955 with subsequent service in the Naval Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

During the May 2008 hearing, the Board granted a motion to 
advance this case on the docket due for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's hypertension is shown at least as likely as not 
to have manifested to a compensable degree within one year of 
separation from service.


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, hypertension is 
presumed to have been incurred during his active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.

II.  Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That a condition or injury occurred in 
service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as hypertension, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records reflect that he served 
in the Naval Reserves after his March 1955 separation from 
active duty.  Service connection for hypertension based on 
the veteran's Reserve service is only available if it can be 
demonstrated that the veteran's hypertension was incurred or 
aggravated in the line of duty during a period of active duty 
for training (ACDUTRA).  See 38 U.S.C.A. § 101(22, 24) (West 
2002); 38 C.F.R. § 3.6 (2007).  As will be discussed below, 
however, the Board is granting service connection on a 
presumptive basis based on the disease having been manifested 
to a compensable degree within one year of his separation 
from active service.  Therefore, the Board need not further 
discuss the veteran's period of ACDUTRA.  

In the case at hand, it is not disputed that the veteran has 
a current diagnosis of hypertension.  The question is whether 
there is evidence that this disease manifested to a 
compensable degree within one year of his discharge from 
active duty.  

As noted above, the veteran separated from service in March 
1955.  At his May 2008 hearing, he testified that he was 
notified he had hypertension in January or February 1955.  A 
January 1955 service medical record reflects that the veteran 
had elevated blood pressure at 156/114 following surgery.  No 
specific diagnosis of hypertension was noted.  A February 
1955 medical record states that the veteran's blood pressure 
had been elevated for about five days immediately following 
surgery but that it had since been normal for the past ten 
days.  The veteran was discharged and considered as a 
hyperreactor.  The February 1955 separation examination 
report notes that the veteran's blood pressure was 130/76.  

The veteran testified that he applied for a job approximately 
three months after separation and was told that his blood 
pressure was elevated.  At this time, he sought medical 
treatment.  He noted that there was a group of doctors, and 
specifically named Dr. T. and Dr. F., from whom he received 
treatment.  They told the veteran that he had hypertension 
and started giving him medication.  The veteran testified 
that this treatment began in the Summer of 1955.  

The veteran also stated that he had requested his private 
medical records in 1968 or 1969 but was informed that the 
doctor's office only kept records for seven years before 
destroying them.  The veteran did, however, obtain a letter 
from Dr. T. in April 2004 confirming that the veteran "was 
treated for hypertension by a now deceased member of the 
medical group."  Dr. T. noted that at times he, too, had 
seen the veteran for routine checkups.  Dr. T. stated that 
the time frame he was referring to was in the late 1950s or 
early 1960s, which would be consistent with the veteran's 
report of being told that he had hypertension and being 
prescribed medication within a year of separation.

In January 2004, the veteran submitted statements from a 
sister and from a friend who had known him for 60 years, both 
testifying that they were aware that the veteran had high 
blood pressure when he came out of the Navy in 1955 and was 
seeing a doctor for it.  His sister further testified that 
their mother prepared salt-free food for the veteran due to 
his hypertension.  

When considered together, the Board finds that there is at 
least an approximate balance of positive and negative 
evidence as to whether the veteran's hypertension manifested 
to a compensable degree within one year of his separation 
from military service.  The Board recognizes that neither the 
veteran nor his family members are qualified to render 
medical opinions or to offer a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  However, the veteran and his 
relatives are competent to provide a timeline for his post-
service hypertension treatment, and his testimony and their 
statements appear credible in that regard.  This timeline is 
consistent with Dr. T.'s estimation that his office treated 
the veteran for hypertension in the late 1950s or early 
1960s, a statement which establishes a medical diagnosis by a 
competent health care provider shortly after separation.  
Furthermore, the in-service finding of elevated blood 
pressure, while not sufficient to establish the onset of 
hypertension during service, do lend credence to the report 
by Dr. T. that the veteran's hypertension did have its onset 
shortly after separation.

Resolving benefit of the doubt in favor of the veteran, the 
Board finds that the veteran's hypertension did manifest 
within one year of his separation from service.  Therefore, 
entitlement to presumptive service connection for 
hypertension is warranted.

In closing, the Board notes that the possibility of obtaining 
a VA examination or opinion prior to rendering a final 
decision in this appeal was considered.  However, as the 
crucial statement from Dr. T. supports a finding that the 
veteran's hypertension had its onset of hypertension after 
service, it appears unnecessary to seek further guidance on 
the matter, particularly in light of the veteran's advanced 
age.  Such development would only needlessly delay the 
ultimate resolution of the claim in the veteran's favor.


ORDER

Service connection for hypertension is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


